Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Corrected Notice of Allowance is being sent to correct the amendment below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Maier on 12/10/2021.

The application has been amended as follows: 
Claim 1:
1.  (Currently Amended)   A method of manufacturing a secondary battery that includes a non-rectangular electrode, the method comprising: 
	controlling a wettability of a local portion on a surface of a metal sheet material to be lower than a wettability of another portion of the metal sheet material other than the local portion to form a low wettability region as 
	after forming the wettability control region, forming an electrode precursor by applying an electrode material layer raw material on the metal sheet material that becomes a current collector; and

	Claim 2: Cancelled.
	Claim 3: Change dependency from claim 2 to claim 1.
	Claims 9-11, Change dependency from claim 2 to claim 1
	Claim 16: 
	16.  (Currently Amended)   A method of manufacturing a secondary battery that includes a non-rectangular electrode, the method comprising: 
forming a wettability control region on a main surface of a metal sheet material to be lower than a wettability of another portion of the metal sheet material to form a low wettability region as the wettability control region;
	after forming the wettability control region, applying an electrode material layer raw material on the metal sheet material that includes the wettability control region to form an electrode precursor; and
	cutting away the wettability control region with a respective portion of the electrode material layer raw material disposed thereon to form a cutaway region of the non-rectangular electrode.  
	Claim 17: Cancelled.
	Claim 18: Change dependency from claim 17 to claim 16.

The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests forming a higher and lower wettability region on a metal sheet to form a wettability control region, applying and electrode control material onto the metal sheet, then cutting away the wettability control region to form a non-rectangular electrode.


Related Prior Art
US 2015/0372338 – Directed to a process of providing a high and low wettability region on a metal sheet (paragraph 10).
US 2011/0236755 – Directed to a wettability adjustment step of a current collector (paragraph 30).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725